MEMORANDUM AND ORDER
REGAN, District Judge.
By consent of all parties the hearing on the merits was consolidated with the hearing on the order to show cause. Taken with the case is a motion to dismiss by defendant Alvin J. McFarland and a similar motion embodied in the return to the show cause order filed by the other defendants.
After careful consideration of the matter, we have concluded that this Court is without jurisdiction to adjudicate plaintiff’s claim. Section 2283, Title 28, U.S.C.A., specifically prohibits the granting of an injunction by a United States Court to stay proceedings in a state court except in situations not here present. The only effective relief which could be granted in this case would be to stay the proceedings in the state court by means of the injunctive relief plaintiff has requested. As noted, we have no jurisdiction to grant such relief. See Mackay v. Nesbett, D.C.Alaska, 285 F.Supp. 498.
Accordingly, and assuming but without deciding that the requisite elements of diversity jurisdiction are here present, it is hereby ordered that this cause be and it is hereby dismissed for want of jurisdiction.